ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
In copying the foregoing opinion there has appeared a typographical error whereby the number 1774 has at two places been substituted for number 1744. This has given rise to a vigorous motion for rehearing in this court. Similar errors in the motion make it appear that the former conviction discussed *142in the opinion had been previously utilized in enhancing the penalty in number “1786.” That is this very case on appeal. However, from an examination of the record, even in the face of the confusion resulting from appellant’s bill of exception, and the still more confusing brief on the subject, it appears that the former conviction in Cause No. 1744 had been previously utilized in another prosecution for a similar offense under Cause No. 1779, as well as in other cases. See Cothern v. State, (139 Texas Crim. Rep. 339), 140 S. W. (2d) 860. The doctrine announced in that case is applicable here and is adhered to.
The motion for rehearing is granted, and the judgment of the trial court is reversed.